PER CURIAM.
Appellant here (plaintiff below) seeks reversal of an order by the trial court which dismissed, with prejudice, his complaint for failure to state a cause of action. We do not address any of the issues raised by the parties because we find, sua sponte, that the order in question is non-final and non-appealable. Accordingly, this appeal is dismissed. See Board of County Commissioners of Madison County v. Grice, 438 So.2d 392 (Fla.1983); Johnson v. First City Bank of Gainesville, 491 So.2d 1217 (Fla. 1st DCA 1986); Fla.R.App.P. 9.030(b)(1)(A).
DISMISSED.
ERVIN, MINER and WEBSTER, JJ., concur.